Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 5 is improper and the limitation “the fall of a person from a workplace at height, being that person connected to the anchoring point: is directed to a human.
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


the intensity”, of a component lying on a plane passing through the rotational axis of a force”, as set forth in claim 1, “the fall of a person”, as set forth in claim 5; “the vertical direction”, as set forth in claim 11; in claim 5, it is unclear if the “an anchoring point” a different anchoring point from that recited in claim 1. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auston (9,387,351).
Auston shows;
1.    Safety device (10) comprising:
       a base (15) positionable on the ground;

      rotational stopping means (141, 141a; 108, 108a) comprising elements connected respectively to the arm and to the supporting structure (32) configured to cooperate each other to interrupt the rotation of the arm (114) about the rotational axis when the intensity of a component lying on a plane passing through the rotational axis of a force applied to an anchoring point (at 128, 128a) of the arm exceeds a predetermined threshold.
2.    Safety device (10) according to claim 1, wherein said base (15) comprises blocking means (bolts for hole (30) configured to stop the base to the ground.
4.    Safety device (10) according to claim 1, wherein said anchoring point is rigidly connected to the arm (114) near its farthest end from the rotational axis (at 146).
5.    Safety device (10) according to claim 1, wherein said force applied to an anchoring point is a force generated by the fall of a person from a workplace at height, being that person connected to the anchoring point by means of a security lanyard.
 8. Safety device (10) according to one claim 1, wherein said arm (114) is movable between a resting position (Fig.1) and an operating position (Fig.4) when the force applied to the anchoring point exceeds said predetermined threshold.

10. Safety device (10) according to claim 1, wherein said supporting structure comprises a mast (32) connected at its bottom to the base (15) and configured to swivelling support the arm (114).
11. Safety device (10) according to claim 10, wherein said rotational stopping means (108, 108a) comprises a braking ring (note ring opening 110a) connected to the mast (32) and configured to act a friction on a lateral surface of the arm (114) when said rotational axis of the arm is inclined with respect to the vertical direction by a predetermined angle, being the arm (4) in said operating position (Fig.4).
      Claim(s) 1, 2, 4, 5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetesnik (Fig. 4)  (7,828,116).
Vetesnik shows;
1.    Safety device  comprising:
       a base (100) positionable on the ground;
      a supporting structure (111, 232, 234) configured to swivelling support an arm (238) rotatable about a rotational axis (at 236);

2.    Safety device according to claim 1, wherein said base (15) comprises blocking means (129) configured to stop the base to the ground.
4.    Safety device according to claim 1, wherein said anchoring point is rigidly connected to the arm near its farthest end from the rotational axis (236).
5.    Safety device according to claim 1, wherein said force applied to an anchoring point is a force generated by the fall of a person from a workplace at height, being that person connected to the anchoring point by means of a security lanyard.
7. Safety device according to claim 1, wherein said supporting structure (111) comprises a landing platform (118) and a stair (114) to access to landing platform.
8. Safety device according to one claim 1, wherein said arm (238) is movable between a resting position and an operating position when the force applied to the anchoring point exceeds said predetermined threshold.
9. Safety device according to claim 1, wherein said elements of the rotational stopping means are a braking element (210) and a portion of the arm (240), 
10. Safety device according to claim 1, wherein said supporting structure comprises a mast (232) connected at its bottom to the base (100) and configured to swivelling support the arm (238).
      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over either Auston (9,387,351) or Vetesnik (7,828,116), as applied to claim 1 above.
    With respect to claims 3 and 6, it would have been an obvious matter of design choice at the time the invention was made to make anchoring point to be at least 4 meters from the ground, as set forth in claim 3, and have the predetermined threshold of the intensity of the component of said force being less than 300 N, as set forth in claim 6, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 
3.    Safety device according to claim 1, wherein said anchoring point is arranged at least 2 meters from the ground, preferably at least 4 meters from the ground (G).
6.    Safety device  according to claim 1, wherein said predetermined threshold of the intensity of the component of said force being less than 500 N, preferably less than 300 N.
   Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetesnik (7,828,116) in view of Auston (9,387,351).
     Vetesnik (Fig. 4) shows;
1.    Safety device comprising:
       a base (100) positionable on the ground;
      a supporting structure (111, 232) configured to swivelling support an arm (238) rotatable about a rotational axis (at 236). 
    Vetesnik dos not teach a rotational stopping mean comprising elements connected respectively to the arm and to the supporting structure configured to cooperate each other to interrupt the rotation of the arm about the rotational axis. 
     Austin teaches a rotational stopping means (141, 141a; 108, 108a) comprising elements connected respectively to the arm and to the supporting structure (32) configured to cooperate each other to interrupt the rotation of the arm (114) about 
        All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rotational stopping means to the arms and support structure of Vetesnik, as taught by Auston, since it would have provided the predictable results of interrupting the rotation of his arm  about the rotational axis when the intensity of a component lying on a plane passing through the rotational axis of a force applied to an anchoring point of the arm exceeds a predetermined threshold.
2.    Safety device according to claim 1, wherein said base (100) comprises blocking means (129) configured to stop the base to the ground.
4.    Safety device according to claim 1, wherein said anchoring point is rigidly connected to the arm near its farthest end from the rotational axis (236).

7. Safety device according to claim 1, wherein said supporting structure (111) comprises a landing platform (118) and a stair (114) to access to landing platform.
8. Safety device according to one claim 1, wherein said arm (238) is movable between a resting position and an operating position when the force applied to the anchoring point exceeds said predetermined threshold.
9. Safety device  according to claim 1, wherein said elements of the rotational stopping means (141, 141a; 108, 108a) are a braking element and a portion  of the arm (238), wherein said portion of the arm comes into contact with said braking element connected to said arm when said arm is in said operating position.
10. Safety device according to claim 1, wherein said supporting structure comprises a mast (232) connected at its bottom to the base (100) and configured to swivelling support the arm (238).
11. Safety device according to claim 10, wherein said rotational stopping means (108, 108a) comprises a braking ring (note ring opening 110a) connected to the mast (32) and configured to act a friction on a lateral surface of the arm (238) when said rotational axis of the arm is inclined with respect to the vertical direction by a predetermined angle, being the arm in said operating position.
In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 
3.    Safety device according to claim 1, wherein said anchoring point is arranged at least 2 meters from the ground, preferably at least 4 meters from the ground (G).
6.    Safety device  according to claim 1, wherein said predetermined threshold of the intensity of the component of said force being less than 500 N, preferably less than 300 N.
   Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton (9,410,332) in view of Pelsue (2005/0169735).
     Patton (Fig. 4) shows;
1.    Safety device comprising:

      a supporting structure (115) configured to swivelling support an arm (120) rotatable about a rotational axis (note arrow). 
    Patton dos not teach a stopping mean (86 comprising elements connected respectively to the arm and to the supporting structure configured to cooperate each other to interrupt the rotation of the arm about the rotational axis. 
     Pelsue (Fig. 5) teaches a rotational stopping means (86, 92) comprising elements connected respectively to the arm (82) and to the supporting structure (84) configured to cooperate each other to interrupt the rotation of the arm (82) due to an intensity of a force applied to the arm that exceeds a predetermined threshold.
        All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rotational stopping means to the arms and support structure of Patton, as taught by Pelsue, since it would have provided the predictable results of interrupting the rotation of his arm  about the rotational axis 
10. Safety device according to claim 1, wherein said supporting structure comprises a mast (115) connected at its bottom to the base (150) and configured to swivelling support the arm (120).
11. Safety device according to claim 10, wherein said rotational stopping means (86, 92) comprises a braking ring (86) connected to the mast (115) and configured to act a friction on a lateral surface of the arm (114) when said rotational axis of the arm is inclined with respect to the vertical direction by a predetermined angle, being the arm (120) in said operating position.
      Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetesnik (7,828,116) in view of Stratton (WO2005/044384 A1).
     Vetesnik (Fig. 4) shows;
1.    Safety device comprising:
       a base (100) positionable on the ground;
      a supporting structure (111, 232) configured to swivelling support an arm (238) rotatable about a rotational axis (at 236). 

     Stratton teaches a rotational stopping means (5, 29A, 39, 37) comprising elements connected respectively to the arm (21) and to the supporting structure (7) configured to cooperate each other to interrupt the rotation of the arm (21) about the rotational axis when the intensity of a component lying on a plane passing through the rotational axis of a force applied to an anchoring point (27) of the arm exceeds a predetermined threshold.
        All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rotational stopping means to the arms and support structure of Vetesnik, as taught by Stratton, since it would have provided the predictable results of interrupting the rotation of his arm  about the rotational axis when the intensity of a component lying on a plane passing through the rotational 
2.    Safety device according to claim 1, wherein said base (100) comprises blocking means (129) configured to stop the base to the ground.
4.    Safety device according to claim 1, wherein said anchoring point is rigidly connected to the arm near its farthest end from the rotational axis (236).
5.    Safety device according to claim 1, wherein said force applied to an anchoring point is a force generated by the fall of a person from a workplace at height, being that person connected to the anchoring point by means of a security lanyard.
7. Safety device according to claim 1, wherein said supporting structure (111) comprises a landing platform (118) and a stair (114) to access to landing platform.
8. Safety device according to one claim 1, wherein said arm (238) is movable between a resting position and an operating position when the force applied to the anchoring point exceeds said predetermined threshold.
9. Safety device  according to claim 1, wherein said elements of the rotational stopping means (5, 29A, 39, 37) are a braking element and a portion  of the arm (238), wherein said portion of the arm comes into contact with said braking element connected to said arm when said arm is in said operating position.

11. Safety device according to claim 10, wherein said rotational stopping means (5, 29A, 37, 39) comprises a braking ring (39) connected to the mast (232, through braking means (5)) and configured to act a friction on a lateral surface of the arm (238) when said rotational axis of the arm is inclined with respect to the vertical direction by a predetermined angle, being the arm in said operating position.
    With respect to claims 3 and 6, it would have been an obvious matter of design choice at the time the invention was made to make anchoring point to be at least 4 meters from the ground, as set forth in claim 3, and have the predetermined threshold of the intensity of the component of said force being less than 300 N, as set forth in claim 6, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 

6.    Safety device according to claim 1, wherein said predetermined threshold of the intensity of the component of said force being less than 500 N, preferably less than 300 N.
Applicant’s election of Fig. 1 in the reply filed on 1/4/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-16 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/04/21.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634